Name: 2004/402/EC: Commission Decision of 26 April 2004 approving contingency plans for the control of avian influenza and Newcastle disease (Text with EEA relevance) (notified under document number C(2004) 1517)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  agricultural activity;  agricultural policy;  health;  economic geography
 Date Published: 2004-04-27

 Avis juridique important|32004D04022004/402/EC: Commission Decision of 26 April 2004 approving contingency plans for the control of avian influenza and Newcastle disease (Text with EEA relevance) (notified under document number C(2004) 1517) Official Journal L 123 , 27/04/2004 P. 0111 - 0112Commission Decisionof 26 April 2004approving contingency plans for the control of avian influenza and Newcastle disease(notified under document number C(2004) 1517)(Text with EEA relevance)(2004/402/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 21 thereof,Having regard to Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza(1), and in particular the second subparagraph of Article 17 (4) thereof,Having regard to Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease(2), and in particular the second subparagraph of Article 21 (4) thereof,Whereas:(1) Under Commission Decision 2004/102/EC of 26 January 2004 approving contingency plans for the control of avian influenza and of Newcastle disease(3) those contingency plans are approved for the existing Member States.(2) The Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia have submitted contingency plans for the control of avian influenza and Newcastle disease for approval.(3) Those contingency plans fulfil the criteria laid down in Directives 92/40/EEC and 92/66/EEC and, subject to a regular update and an effective implementation, permit the desired objective to be attained.(4) The plans submitted by the new Member States should therefore be approved. For the sake of clarity the contingency plans of the existing Member States should also be approved in this Decision.(5) Decision 2004/102/EC should therefore be repealed and replaced by this Decision.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. The contingency plans for the control of avian influenza and Newcastle disease submitted by the existing Member States listed in the Annex are approved.2. The contingency plans for the control of avian influenza and Newcastle disease submitted by the new Member States listed in the Annex are approved.Article 2The provision in Article 1 (2) shall apply subject to and from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.Article 3Decision 2004/102/EC is repealed.Article 4This Decision is addressed to the Member States.Done at Brussels, 26 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 167, 22.6.1992, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1.).(2) OJ L 260, 5.9.1992, p. 1. Directive as last amended by Regulation (EC) No 806/2003.(3) OJ L 30, 4.2.2004, p. 22.ANNEXList of current and new Member States as referred to in Article 1>TABLE>